Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 8 are objected to because of the following informalities:  claims 1, 3 and 8 refer to ammonium chloride as NH4-CL. The proper formula is NH4Cl.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragan (“Chemical Woodburning”).
Regarding claim 1, Ragan teaches a heat-reactive composition of matter comprising water (H2O) (step 3) and ammonium Chloride (NH4Cl) (step 2), said composition of matter having a temperature of activation at least 350°F to initiate combustion (this is an inherent property of the), wherein said composition of matter is applicable to an existing substrate to burn designs onto or into the existing 
Ragan does not teach a precise ratio of seven parts water to one part ammonium chloride. Instead Ragan teaches a ratio of 100 mL water to one tablespoon (about 14.79 mL) ammonium chloride, or about 6.76 parts water to one part ammonium chloride. It is noted that the claimed 7 parts water to one part ammonium chloride would be 100 mL water and 14.29 mL.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I). In this case, one of ordinary skill would expect the composition of Ragan and the claimed invention to have the same properties because the proportions are so close.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the composition of Ragan to arrive at the composition of claim 1 because such a modification would only be a very small adjustment to the proportions of the composition of Ragan.
Regarding claim 8, Ragan teaches a method for applying a permanent image to an existing substrate, said method comprising the steps of: applying a heat-reactive composition of matter consisting of water (H2O) (step 3) and ammonium chloride (NH4Cl) (step 2) to a surface of the existing substrate; subjecting the applied composition of matter to a controlled heat source (heat gun) of at least 350°F (step 6) whereby the heat-reactive composition of matter reacts exothermically to scorch the existing substrate in positions conformant and congruent with the positions of contact with the composition of matter.

A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I). In this case, one of ordinary skill would expect the composition of Ragan and the claimed invention to have the same properties because the proportions are so close.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the composition of Ragan to arrive at the composition of claim 8 because such a modification would only be a very small adjustment to the proportions of the composition of Ragan.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragan as applied to claim 1 above, and further in view of Brendle (US 5620943, cited by Applicant).
Regarding claim 2, Ragan teaches the composition of matter of claim 1, but does not teach a dye at 0.5% to 2% by volume.
Brendle teaches a dye (alkyleneoxy-substituted fugitive colorant).
While Brendle does not specifically teach that the dye is present at 0.5% to 2% by volume, Brendle does disclose that the amount of dye needs to be optimized to provide the desired amount of coloration (col. 4, line 47 to col. 5, line 6).  As seen in Brendle, the amount of dye is disclosed to be a result effective variable in that it changes how visible the applied composition is.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Brendle by making the amount of dye be between 0.5% and 2% by volume as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the composition of Ragan with a dye at 0.5% to 2% by volume as taught by Brendle for the purpose of identifying a location to which the composition has been applied (Brendle, col. 2, ll. 10-17).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragan as applied to claim 1 above, and further in view of Ballot (US 6641320).
Regarding claim 3, Ragan teaches heat reactive composition and applicator apparatus (marker, see step 7) comprising: a composition of matter, said composition of matter consisting of seven parts water (H2O) and one part ammonium chloride (NH4Cl); wherein the composition of matter is applicable to an existing substrate whereby controlled combustion of the composition of matter upon the existing 
Ragan does not teach: a reservoir portion with a composition of matter disposed therein, an applicator tip disposed in fluid communication with the reservoir portion; a nib member disposed upon the applicator tip; and a valve member disposed in operational communication with the nib member, said valve member movable between an open position and a closed position; or that the composition consists of seven parts water to one part ammonium chloride.
Ragan does not teach a precise ratio of seven parts water to one part ammonium chloride. Instead Ragan teaches a ratio of 100 mL water to one tablespoon (about 14.79 mL) ammonium chloride, or about 6.76 parts water to one part ammonium chloride. It is noted that the claimed 7 parts water to one part ammonium chloride would be 100 mL water and 14.29 mL.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP 2144.05(I). In this case, one of ordinary skill would expect the composition of Ragan and the claimed invention to have the same properties because the proportions are so close.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the composition of Ragan to arrive at the composition of claim 3 because such a modification would only be a very small adjustment to the proportions of the composition of Ragan.
Ballot teaches a marker with a reservoir portion (10) with a composition of matter (8) disposed therein, an applicator tip (30) disposed in fluid communication with the reservoir portion; a nib member (20) disposed upon the applicator tip; and a valve member (40, 50 and 60) disposed in operational 
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used the composition taught by Ragan in combination with the marker taught by Ballot, including a reservoir portion with a composition of matter disposed therein, an applicator tip disposed in fluid communication with the reservoir portion; a nib member disposed upon the applicator tip; and a valve member disposed in operational communication with the nib member, said valve member movable between an open position and a closed position for the purpose of providing a user with a applicator that can control the flow of the composition (Ballot, col. 1, ll. 37-48).
Regarding claim 4, the combination of Ragan and Ballot teaches the heat reactive composition and applicator apparatus of claim 3 further comprising a mixing agitator (Ballot, 14) disposed interior to the reservoir portion, said mixing agitator disposed to enable mechanical mixing of the composition of matter when accelerated by an external force (Ballot, col. 8, ll. 1-7).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragan and Ballot as applied to claim 4 above, and further in view of Brendle.
Regarding claim 5, the combination of Ragan and Ballot teaches the heat reactive composition and applicator apparatus of claim 4 but does not teach a dye mixed with the composition of matter interior to the reservoir portion at a concentration of approximately 0.5 to 2% by volume wherein the composition of matter is rendered visible when applied to the surface of the existing substrate.
Brendle teaches a dye (alkyleneoxy-substituted fugitive colorant).
While Brendle does not specifically teach that the dye is present at 0.5% to 2% by volume, Brendle does disclose that the amount of dye needs to be optimized to provide the desired amount of coloration (col. 4, line 47 to col. 5, line 6).  As seen in Brendle, the amount of dye is disclosed to be a result effective variable in that it changes how visible the applied composition is.  Therefore, it would In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the composition of Ragan with a dye at 0.5% to 2% by volume as taught by Brendle for the purpose of identifying a location to which the composition has been applied (Brendle, col. 2, ll. 10-17).
Regarding claim 6, the combination of Ragan, Ballot and Brendle teaches the heat reactive composition and applicator apparatus of claim 5 further comprising a spring member (Ballot, 70) disposed interior to the applicator tip, said spring member biased against the action of the valve member wherein pressure to orient the valve member to the open position compresses the spring member and release of said pressure enables rebound of the spring member whereby the valve member is restored to the closed position.
Regarding claim 7, the combination of Ragan, Ballot and Brendle teaches the heat reactive composition and applicator apparatus of claim 6 wherein the reservoir portion is elongate and the apparatus is shaped like a pen (Fig. 1) and manually wieldable whereby hand-drawn patterns and designs are applicable to the existing substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754